Name: Commission Regulation (EU) NoÃ 59/2010 of 21Ã January 2010 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  animal product
 Date Published: nan

 22.1.2010 EN Official Journal of the European Union L 17/28 COMMISSION REGULATION (EU) No 59/2010 of 21 January 2010 fixing the export refunds on eggs THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (1), and in particular Article 164(2), last subparagraph, and Article 170 thereof, Whereas: (1) Article 162(1) of Regulation (EC) No 1234/2007 provides that the difference between prices on the world market for the products referred to in Part XIX of Annex I to that Regulation and prices in the Community for those products may be covered by an export refund. (2) In view of the current situation on the market in eggs, export refunds should be fixed in accordance with the rules and certain criteria provided for in Articles 162 to 164, 167, 169 and 170 of Regulation (EC) No 1234/2007. (3) Article 164(1) of Regulation (EC) No 1234/2007 provides that refunds may vary according to destination, especially where the world market situation, the specific requirements of certain markets, or obligations resulting from agreements concluded in accordance with Article 300 of the Treaty make this necessary. (4) Refunds should be granted only on products which are authorised to move freely within the Community and comply with requirements under Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (2) and of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3), as well as marking requirements under point A of Annex XIV to Regulation (EC) No 1234/2007. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. The products on which the export refunds provided for in Article 164 of Regulation (EC) No 1234/2007 may be paid, subject to the conditions laid down in paragraph 2 of this Article, and the amounts of those refunds are specified in the Annex to this Regulation. 2. The products on which a refund may be paid under paragraph 1 shall meet the requirements under Regulations (EC) Nos 852/2004 and 853/2004 and, in particular, shall be prepared in an approved establishment and comply with the marking conditions laid down in Section I of Annex II to Regulation (EC) No 853/2004 and those defined in point A of Annex XIV to Regulation (EC) No 1234/2007. Article 2 This Regulation shall enter into force on 22 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 139, 30.4.2004, p. 1. (3) OJ L 139, 30.4.2004, p. 55. ANNEX Export refunds on eggs applicable from 22 January 2010 Product code Destination Unit of measurement Amount of refund 0407 00 11 9000 A02 EUR/100 pcs 0,39 0407 00 19 9000 A02 EUR/100 pcs 0,20 0407 00 30 9000 E09 EUR/100 kg 0,00 E10 EUR/100 kg 20,00 E19 EUR/100 kg 0,00 0408 11 80 9100 A03 EUR/100 kg 84,72 0408 19 81 9100 A03 EUR/100 kg 42,53 0408 19 89 9100 A03 EUR/100 kg 42,53 0408 91 80 9100 A03 EUR/100 kg 53,67 0408 99 80 9100 A03 EUR/100 kg 9,00 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. The other destinations are defined as follows: E09 : Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR, Russia and Turkey. E10 : South Korea, Japan, Malaysia, Thailand, Taiwan and the Philippines. E19 : all destinations except Switzerland and those of E09 and E10.